Exhibit 99.2 October 29, 2010 Douglas H. Miller Chief Executive Officer EXCO Resources, Inc. 12377 Merit Drive, Suite 1700 Dallas, Texas 75251 Dear Mr. Miller: This letter is to acknowledge our interest in pursuing with you a potential transaction involving the acquisition of all of the outstanding shares of common stock of EXCO Resources, Inc. (the "Company") and to confirm that you can use our name in a written letter to the Board of Directors of the Company disclosing our interest in pursuing such transaction. We acknowledge that any such letter to the Board of Directors of the Company could be publicly disclosed. This letter shall not create any binding obligation on our part. Sincerely, OCM PRINCIPAL OPPORTUNITIES FUND IV DELAWARE, L.P. By: OCM Principal Opportunities Fund IV Delaware GP Inc. Its: General Partner By: /s/ Adam Pierce Name: Adam Pierce Title: Authorized Signatory By: /s/ Lisa Arakaki Name: Lisa Arakaki Title: Authorized Signatory OCM PRINCIPAL OPPORTUNITIES FUND III, L.P. By: OCM Principal Opportunities Fund III GP, L.P. Its: General Partner By: Oaktree Fund GP I, L.P. Its: General Partner By: /s/ Adam Pierce Name: Adam Pierce Title: Authorized Signatory By: /s/ Lisa Arakaki Name: Lisa Arakaki Title: Authorized Signatory OCM PRINCIPAL OPPORTUNITIES FUND IIIA, L.P. By: OCM Principal Opportunities Fund III GP, L.P. Its: General Partner By: Oaktree Fund GP I, L.P. Its: General Partner By: /s/ Adam Pierce Name: Adam Pierce Title: Authorized Signatory By: /s/ Lisa Arakaki Name: Lisa Arakaki Title: Authorized Signatory OCM EXCO HOLDINGS, LLC By: Oaktree Capital Management, L.P. Its: Manager By: /s/ Rajath Shourie Name: Rajath Shourie Title: Managing Director By: /s/ Lisa Arakaki Name: Lisa Arakaki Title: Managing Director
